Citation Nr: 0126669	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  01-01 424A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Timeliness of appeal as to the issue of entitlement to 
restoration of a 50 percent evaluation for Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to August 
1971.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a letter notifying the veteran that his 
appeal to the proposed reduction of the evaluation assigned 
his service connected PTSD was not timely, and from a rating 
decision denying an evaluation greater than 30 percent for 
PTSD, both of the Jackson, Mississippi, Department of 
Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to an increased evaluation for the 
service-connected PTSD is the subject of a remand immediately 
following this decision.


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO proposed to 
reduce the evaluation assigned the veteran's service-
connected PTSD from 50 percent to 30 percent.

2.  The RO gave notice of the February 1997 rating decision 
by a letter dated February 26, 1997, and advised that the 
veteran had 60 days to submit medical or other evidence 
showing his disability had not decreased.

3.  On April 28, 1997, the RO received the veteran's request 
for a hearing.

4.  In April 1997, the RO issued a rating decision 
effectuating the proposed reduction, effective August 1, 
1997.

5.  The RO gave notice of the April 1997 rating decision by a 
letter dated June 4, 1997, which advised the veteran he could 
still submit the evidence requested in the February 1997 
letter or submit a notice of disagreement.

6.  The veteran's notice of disagreement was received on May 
30, 1997.

7.  The RO issued a statement of the case in June 1997 which 
listed the issue as one of entitlement to an evaluation in 
excess of 30 percent for PTSD, rather than restoration of the 
50 percent evaluation, but which gave notice of the laws and 
regulations governing the stabilization of disability 
evaluations, as well as the criteria governing the evaluation 
of mental disorders.

8.  The notification letter for the statement of the case is 
dated June 13, 1997.

9.  The record does not disclose that the veteran requested 
an extension for filing a substantive appeal for this issue.

10.  In July 1997, the VA received a second request from the 
veteran's representative to schedule a hearing.

11.  The RO scheduled a hearing for the veteran in September 
1997.  Notice of the hearing was given in a letter dated 
August 7, 1997.  

12.  The veteran failed to report for the September 1997 
hearing.

13.  The VA did not receive any documents from the veteran or 
his representative concerning the claim for restoration of 
the 50 percent evaluation for PTSD until June 30, 1999, at 
which time it received a substantive appeal dated in 
September 1997.


CONCLUSION OF LAW

The requirements for a timely appeal concerning the issue of 
restoration of a 50 percent evaluation for PTSD have not been 
met.  38 U.S.C.A. §§ 7104, 7105(d) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302, 20.303 (2001); 
66 Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 7104(a) state that all 
questions under laws that affect the provision of benefits by 
the Secretary of Veterans Affairs to veterans or their 
dependents or survivors shall be subject to one review on 
appeal to the Secretary and assigns the authority to make 
final decisions on behalf of the Secretary on such appeals to 
the Board.  See also 38 C.F.R. § 20.101.  Section 7105 
establishes the procedural steps that a claimant and an 
agency of original jurisdiction must follow with regard to 
appellate review by the Board.  Appellate review will be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished.  See also 38 C.F.R. § 20.200.  Furthermore, the 
time limits for filing a substantive or formal appeal are 
prescribed in 38 U.S.C. § 7105(d)(3) and 38 C.F.R. § 
20.302(b).  These provisions stipulate that a claimant will 
have 60 days from the date VA mails the SOC to file a formal 
appeal, or one-year from the date VA mails the notification 
of the determination being appealed, whichever period ends 
later.  Section 7105(d)(3) further provides that the time 
period for filing a formal appeal may be extended for a 
reasonable period on request for good cause shown.  See also 
38 C.F.R. § 20.303, and VAOPGCPREC 9-99 (August 18, 1999).

An NOD is a "written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination ... and a desire to 
contest the result."  38 C.F.R. § 20.201.  A substantive 
appeal "consists of a properly completed VA Form 9, 'Appeal 
to Board of Veterans' Appeals,' or correspondence containing 
the necessary information."  The necessary information is 
further defined as "specific arguments relating to errors of 
fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed."  38 C.F.R. § 20.202.  "[T]he Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination, or determinations, being 
appealed."  Id.

The regulations contemplate that the RO has authority to make 
initial decisions concerning certain questions, i.e., the 
timeliness of notices of disagreement and substantive 
appeals.  38 C.F.R. § 19.34.  It is also authorized to close 
an appeal for failure to respond to an SOC.  38 U.S.C. § 
7105(d)(3); 38 C.F.R. § 19.32 (2001).  In the present case, 
this issue comes to the Board as one of timelines of appeal 
concerning the issue of restoration of the 50 percent 
evaluation for PTSD.  The veteran was issued an SOC in 
February 2001 containing the laws and regulations governing 
finality and timeliness of appeal.

The veteran was notified of the proposal to reduce the 
evaluation assigned his service-connected PTSD from 50 
percent to 30 percent, by a letter dated February 26, 1997.  
This letter further advised him that he had 60 days to submit 
medical or other evidence demonstrating the reduction should 
not be made.  On April 28, 1997, the RO received the 
veteran's request for a hearing.  The veteran further stated 
that the medical evidence does not reflect the severity of 
his condition.  He did not transmit any further evidence.  In 
a letter dated June 4, 1997, the RO notified the veteran of 
the April 1997 decision effectuating the reduction, effective 
August 1, 1997.  In the letter, the RO advised the veteran he 
could submit the evidence requested in February 1997, or he 
could submit a notice of disagreement.

On May 30, 1997, the RO received the veteran's NOD.  The RO 
responded by issuing an SOC on June 13, 1997.  Although the 
SOC identified the issues as one involving entitlement to a 
higher evaluation for the service-connected PTSD, rather than 
restoration of the 50 percent evaluation, the SOC did contain 
laws and regulations governing the stability of disability 
evaluation and the criteria governing evaluation of mental 
disorders.  The letter accompanying the SOC notified the 
veteran that he needed to perfect his appeal within 60 days 
of the letter accompanying the SOC, or within one year from 
the date of the letter notifying him of the action he was 
appealing, whichever was later.  He could also request more 
time to file his substantive appeal.  Hence, the veteran 
needed to submit a substantive appeal, or a request for an 
extension of time, on or before June 4, 1998.

The veteran's representative submitted a request for a 
hearing, which was received by the RO in July 1997.  However, 
this transmittal letter did not discuss the issue on appeal 
at all.  It contained no discussion of specific errors of 
fact or law in the decision being appealed, nor did it 
communicate a desire to continue the appeal.

The RO scheduled a hearing for the veteran in September 1997 
and gave notice in a letter dated August 7, 1997, of the time 
and place he was to appear.  A review of the record shows 
that this letter was sent to the veteran's last known 
address.  There is no indication in the file that the letter 
was returned as undeliverable.  A handwritten note on the 
bottom of the letter indicates that the veteran failed to 
report for the hearing.

Thereafter, there is nothing in the claims file establishing 
that either the veteran or his representative submitted any 
further documentation concerning this issue until the 
veteran's substantive appeal and accompanying statement was 
received in June 1999.  The Board notes that the substantive 
appeal is signed and dated in September 1997.  However, it is 
stamped "received" by the RO on June 30, 1999.

The RO treated this document as a claim for increased 
evaluation for the veteran's service-connected PTSD.  The RO 
sent the veteran a letter on July 12, 1999 explaining that 
notice of the reduction from 50 percent to 30 percent for the 
service-connected PTSD had been sent to him on June 4, 1997, 
and that he had one year from that time to appeal.  The 
decision became final because he did not appeal within the 
required time period.  On January 4, 2001, the RO repeated 
this explanation, indicating that the veteran's NOD was 
received in April 1997 and that the SOC was issued in June 
1997, but that his substantive appeal was not received until 
July 1999.

The veteran submitted an NOD to this letter, which was 
received in January 2001.  The RO issued a statement of the 
case on February 9, 2001.  The issue was described as 
"[w]hether the veteran perfected his appeal to the Board of 
Veterans' Appeals in a timely manner in the appeal filed 04-
29-97" and gave notice of the laws and regulations governing 
finality of decisions and timeliness of appeal.  The veteran 
submitted a substantive appeal, which was received on 
February 28, 2001.

The representative argues that the handwritten date on the 
substantive appeal, reflecting the date "9-7-97", should be 
accepted as true.  In the alternative, the representative 
argues that the letter from the veteran stamped "received" 
in May 1997 should be accepted as the substantive appeal.  
Finally, the veteran argues that it is not believable that he 
would not respond, as he stood to loose a lot of money in the 
reduction.  The Board finds these arguments unpersuasive for 
the following reasons.

First, where, as here, the regulations require a written 
response filed within a specific time period, a response 
postmarked prior to the expiration date will be accepted as 
timely filed.  See 38 C.F.R. § 20.305 (2001).  Where the 
postmark is not of record, "the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document" by VA.  38 C.F.R. § 20.305(a) (2001).  Hence, it 
is the date received, rather than the date signed, that 
governs.  Saturdays, Sundays, and holidays are excluded in 
the computation.  See 38 C.F.R. § 20.305.  The veteran's 
substantive appeal was received by VA on June 30, 1999.  The 
postmark is not of record.  Calculating five days prior, 
excluding Saturdays, Sundays, and holidays, the date of 
receipt is June 23, 1999, well beyond the one-year time 
period following notification of the rating decision being 
appealed, which ended June 4, 1998.  Moreover, the 
handwritten date on the form notwithstanding, there is no 
evidence in the claims file establishing that the veteran 
attempted to timely perfect his appeal.  Rather, the record 
is more supportive of the view that the veteran did not 
respond in a timely fashion.  He failed to report for his 
hearing, scheduled in September 1997, which would have been 
within the time period to perfect his appeal.  Review of the 
claims file shows that notice of the time and place to appear 
for the hearing was sent to the veteran's last known address.  
In separate correspondence, the veteran averred he forwarded 
a change of address to VA on or about August-September 1997.  
Review of the claims file reflects that a change of address 
was received, but not until July 1998.  There is no evidence 
indicating the hearing notice was returned as undeliverable.  
Neither he nor his representative provided a reason for 
failing to show, or requested the hearing be rescheduled.  
The veteran did not respond to a request for more information 
mailed to him in April 1998 concerning the issue of increased 
evaluation for his PTSD.  Moreover, there is no indication 
that he mentioned his pending claim during a VA examination 
in February or March 1998.  In fact, there is no further 
documentation of the veteran's participation in either the 
claim for restoration or for increased evaluation until June 
1999, when the substantive appeal was received.

Second, the letter received in May 1997 cannot be accepted as 
a substantive appeal, because it was received prior to 
issuance of the SOC.  The SOC was mailed June 13, 1997.  The 
subject letter was received on May 30, 1997.  See 38 C.F.R. 
§ 20.200 (Appeal consists of a timely filed NOD and, after an 
SOC has been issued, a timely filed substantive appeal 
(emphasis added)).

Finally, the Board notes the veteran's argument.  
Nonetheless, the regulations are very clear.  It is the date 
of postmark or date received that governs the calculation of 
date a document is filed with VA.  See 38 C.F.R. § 20.305, 
supra.  The Board further notes that the veteran has not 
offered evidence that would establish he timely mailed the 
substantive appeal, such as a certified letter receipt or 
signed returned receipt from the U.S. Post Office.

Accordingly, in the absence of a timely substantive appeal, 
the Board does not have jurisdiction to review the appeal for 
claim of entitlement to restoration of the 50 percent 
evaluation for PTSD.



ORDER

The appeal for claim of entitlement to restoration of the 50 
percent evaluation for PTSD was not timely.  The claim is 
dismissed.


REMAND

The veteran further seeks entitlement to an increased 
evaluation for his service-connected PTSD.  The Board has 
reviewed the record and finds that additional development is 
necessary prior to the completion of appellate review.

Initially, the Board notes that the law changed significantly 
during the pendency of the appellant's appeal.  In November 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted as Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and is applicable to claims pending at the time 
of its enactment, including the present claim before the 
Board.  Additionally, on August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In his substantive appeal, received in February 2001, the 
veteran avers that his service-connected disability has 
worsened in severity.  In June 2001, the RO received two 
authorizations for release of information from the veteran 
concerning treatment for his service-connected PTSD.  The 
identified health care facility is VA, but the most recent VA 
treatment records present in the claims file are dated in 
July 2000.  In addition, the claims file shows that he is 
receiving vocational rehabilitation.  These records must be 
obtained.  See 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(1), (2)).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his psychiatric 
disability.  The RO should also request 
the veteran to authorized release of 
private medical records to VA.  The RO 
should request that all identified health 
care providers furnish copies of 
treatment records for the veteran that 
are not already of record.  In addition, 
the RO should obtain records of treatment 
accorded the veteran at the VA Medical 
Center in Jackson, Mississippi, or at any 
other VA medical facility identified by 
him as furnishing him recent treatment 
for his PTSD.

2.  The RO should request the veteran's 
vocational rehabilitation file and 
associate that file with the veteran's 
claims file.

3.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.

4.  The RO should schedule the veteran for 
an appropriate examination to determine 
the nature and extent of his service-
connected PTSD with associated alcohol and 
drug abuse.  The claims file must be made 
available to the examiner.  The examiner 
should identify all neuro-psychiatric 
pathologies.  All indicated tests and 
studies should be accomplished.  Based 
upon review of the claims file and 
examination of the veteran, the examiner 
should offer an opinion as to what 
manifestations may be attributed to the 
service-connected PTSD and what is not 
attributed to the service-connected PTSD.  
If the examiner cannot so determine, he or 
she should so state.

The examiner is also specifically 
requested to provide an opinion as to the 
veteran's employability and whether any 
unemployability is due to the service-
connected PTSD.  If the examiner cannot so 
determine, he or she should so state.

5.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

6.  Thereafter, the RO should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is reminded that it is his responsibility to report for 
examination as scheduled, and to participate in the 
development of his case, and that the consequences for 
failing to report for VA examination without cause may 
include denial of his claim.  38 C.F.R. § 3.158, 3.655 
(2001).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 



